DETAILED ACTION
1.	The communication is in response to the application received 07/31/2020, wherein claims 1-20 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 07/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 15 is objected to because of the following informalities:  “a first plurality of connectors pins” should read, “a first plurality of connector pins”.  Appropriate correction is required.
5.	Claim 16 is objected to for the same reasons as claim 15 above. Appropriate correction is required.
6.	Claim 19  is objected to because of the following informalities:  Please check the limitation “The optical assembly of claim 17” (emphasis added).  Should this depend on claim 8 since claim 17, which recites similar limitation for the first lens assembly, also depends on claim 8?    Appropriate correction is required.
20 is objected to because of the following informalities:  It appears the limitation “The optical assembly of claim 20” (emphasis added) ought to depend on claim 19.  Please check and update accordingly. Appropriate correction is required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,901,244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 8 are broader in every aspect than patent claims 1 and 8, respectively. 
Since Claims 2-7 and Claims 9-20 depend on Claims 1 and 8, respectively, they are also rejected on the ground of nonstatutory double patenting.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilad et al. (US 2010/0326703 A1), in view of Meron et al. (US 2002/0109774), hereinafter referred to as Gilad and Meron, respectively.
Regarding claim 1, An electronic circuit board assembly for a tip section of a multi-viewing elements endoscope, the assembly comprising: a base board [Gilad teaches a full-flex PCB 100 (Fig. 1) which Examiner construes to mean a base board on which other components may be connected (i.e., a plurality of flexible installation units - para 0028, lines 1-4) such as CCD/CMOS imagers (e.g., para 0032) and illumination sources (e.g., para 0035).]; a first [Gilad teaches (e.g., para 0046) support structures (15 and 15’) that attach to flexible installation units (see Fig. 3) interpreted to be PCBs; structure 15 at one end may compose a first frame that supports flexible installation unit 11. Gilad (para 0040) describes supports composed of thermoplastic polymers (e.g., ABS, Polycarbonate) which have been shown to exhibit heat-conducting properties (see attached NPL 2001 from L.M. Sherman) as disclosed in Applicant’s specification – para 0640. A frame having metallic composition is held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.]; a second metal frame configured to receive a sensor and a printed circuit board [Gilad reveals a second support structure 15’ with a second flexible installation unit 11’], wherein said second metal frame is positioned adjacent to said first metal frame [Gilad shows the foregoing flexible units to be nearby each other (e.g., Fig. 3)]; a first illumination circuit board comprising a curved panel [Gilad reveals flexible installation units (e.g., 11 and 11’) that can contain illumination sources (para 0035); hence, units can be shaped, i.e., can take on curved shapes – see OED definitions for ‘curved’ and ‘flexible’: Curved - “Bent or formed into a curve; bending; deviating from the straight (or plane) form continuously, i.e. without angles” and Flexible – “Capable of being bent, admitting of change in figure without breaking; yielding to pressure, pliable, pliant”, respectively. "flexible, adj. and n." and "curved, adj." OED Online. Oxford University Press, June 2016. Web. 1 August 2016.], wherein said curved panel comprises at least two sets of front illuminators and is mounted on [Gilad (Fig. 3) teaches two flexible installation units (11 and 11’) that may include illumination sources, all of which are a part of full-flex PCB 100 (i.e., base board) and are supported by said structures 15 and 15’, respectively; It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific number of sets of illuminators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)] 
 However Gilad does not explicitly teach front and side illuminators. Specifically, “at least two sets of front illuminators” and “at least one set of side illuminators”
Meron on the other hand from the same or similar endeavor discloses, “at least two sets of front illuminators” and “at least one set of side illuminators” [Meron (Fig. 6) clearly illustrates both front/side illuminators (elements 63, 63’ and 63”) of a wide field imaging device that can be inserted into and pass through body lumens (e.g., endoscope) – abstract. Fig. 6 of Meron shows one set/two sets of illuminators for the front/sides of the device, respectively. A mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the front/side illuminators will illuminate the regions of interest.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gilad to add the teachings of Meron as 
Regarding claim 2, Gilad and Meron teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gilad further teaches “…further comprising a front image sensor and front printed circuit board, wherein said front image sensor and front printed circuit board are mounted on said first metal frame.” [Gilad (Fig. 16) reveals the final layout of the in-vivo device. For example, an end imager (e.g., front or back) is installed on flexible installation unit 11/11’ (para 0046, lines 5-10), with support provided by structure 15/15’ (Fig. 3).]
Regarding claim 3, Gilad and Meron teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…further comprising a front lens assembly coupled to said first metal frame.” [Gilad teaches optical assemblies (e.g., para 0047) comprising a lens holder and lens placed over flexible installation unit 11/11’ with support provided by structure 15/15’ (Fig. 3).]
Regarding claim 4, Gilad and Meron teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Gilad further teaches, “…further comprising a side image sensor and side printed circuit board, wherein said side image sensor and side printed circuit board are mounted on said second metal frame.” [Gilad (Fig. 16) reveals the final layout of the in-vivo device. Although Gilad does not explicitly show a side imager, Gilad reveals a second end imager installed on another flexible installation unit 11/11’ (para 0046, lines 5-10), with support provided by another structure 15/15’ (Fig. 3).] However Gilad does not explicitly a side imager. Specifically, “…wherein said side image sensor”
Meron on the other hand from the same or similar endeavor (wide field imaging of body lumens) discloses, “…wherein said side image sensor” [Meron (Fig. 6) clearly illustrates side imaging sensors 64 and 64” of device 60.] 
The motivation for combining Gilad and Meron has been discussed in connection with claim 1, above. 
Regarding claim 5, Gilad and Meron teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…further comprising a side lens assembly coupled to said second metal frame.” [Gilad – same as claim 3, since there is more than one optical assembly disclosed.]
Regarding claim 6, Gilad and Meron teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. “…wherein the first metal frame is defined by a first length and a first width [Gilad shows support structures 15/15’ (e.g., Fig. 3) as being approximately rectangular in shape (albeit somewhat curved) with a length/width], the first length being greater than the first width [Gilad – same as before (Fig. 3) where length of support 15/15’ > width of support 15/15’] , and a first central axis that is parallel to said first length [Gilad – same as before (Fig. 3) where a central axis can be defined along the length of the support 15/15’, i.e., parallel], wherein the second metal frame is defined by a second length and a second width [Gilad shows support structures 15/15’ (e.g., Fig. 3) as being approximately rectangular in shape (albeit somewhat curved) with a length/width, where the other support can be a second frame.], the second length being greater than the second width [Gilad – same as before (Fig. 3) where length of support 15/15’ > width of support 15/15’ for the other frame, i.e., a second frame.], and a second central axis that is parallel to said second length [Gilad – same as before (Fig. 3) where a central axis can be defined along the length of a second support 15/15’, i.e., parallel], and wherein the first central axis and second central axis intersect and define an angle within a range of 70 to 135 degrees with respect to each other.” [Gilad’s configuration does not specifically disclose a defined angle within a range of 70-135 degrees between intersecting central axes of both supports; however, Gilad does reveal a defined angular relationship between said central axes as construed; It would be obvious as a matter of design choice to re-orientate said supports, since applicant has not clearly disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well otherwise.] 
Regarding claim 7, Gilad and Meron teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the first central axis and second central axis define an angle of 90 degrees with respect to each other.”[See claim 6 above regarding angular relationships between said central axes of both supports]
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the circuit board assembly of claims 1 and 6. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the circuit board assembly of claim 1. Moreover, Gilad reveals flexible installation units (e.g., 11 and 11’) that can contain illumination sources (para 0035); hence, units can be shaped, i.e., can take on curved shapes – see OED definitions for ‘curved’ and ‘flexible’ from claim 1.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the circuit board assembly of claim 1. Moreover, Gilad reveals flexible installation units (e.g., 11 and 11’) that can contain illumination sources (para 0035); hence, units can be shaped, i.e., can take on curved shapes – see OED definitions for ‘curved’ and ‘flexible’ from claim 1.
Regarding claim 11, Gilad and Meron teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the first metal frame comprises a first rear surface and two first side walls extending outward therefrom.” [Gilad reveals supports 15/15’ which have front/rear surfaces as shown relative to flexible installation units 11/11’ along with side walls which are construed to be analogous to the thickness of the supports, i.e., the sides.]
Regarding claim 12, Gilad and Meron teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the first printed circuit board is coupled to said first metal frame by placing it between said two first side walls.” [Gilad further teaches flexible installation units 11/11’ that are installed between supports 15/15’ wherein, units 11/11’ are interpreted to fit along the inside of the support sides]
Regarding claim 13, Gilad and Meron teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the second metal frame comprises a second rear surface and two second side walls extending outward therefrom.” [Gilad - Same as claim 11]
Regarding claim 14, Gilad and Meron teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. “…wherein the second printed circuit board is  [Gilad - Same as claim 12]
Regarding claim 17, Gilad and Meron teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the first lens assembly is mounted on an outer surface of the first sensor.” [Gilad (e.g., Fig. 4) shows optical unit 25/25’ which consists of lens holder and lens, i.e., a first or second lens assembly.]
Regarding claim 19, Gilad and Meron teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Gilad further teaches, “…wherein the second lens assembly is mounted on an outer surface of the second sensor.” [Gilad (e.g., Fig. 4) shows optical unit 25/25’ which consists of lens holder and lens, i.e., a first or second lens assembly.]

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilad in view of Meron, and in further view of Morgan (US 2007/0241895 A1), hereinafter referred to as Morgan.
Regarding claim 15, Gilad and Meron teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Gilad and Meron however do not teach, “…wherein the first sensor comprises a first plurality of connectors pins on a first end of the first sensor and a second plurality of connector pins on a second opposing end of the first sensor, wherein the first plurality of connectors pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the first metal frame and soldered to the first printed circuit board.”
[For various sensors 12 (e.g., light detectors - para 0017, line 5) mounted on a flexible circuit film/board 10 (e.g., Fig. 1) which is further positioned on a base portion 34 (e.g., para 0030, lines 11-12), Morgan reveals corresponding traces/pins for mating circuits of the disclosed detection system. Examiner construes Morgan's configuration to be analogous, within the broadest reasonable interpretation (BRI), to that of the instant claim] wherein the first plurality of connectors pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the first metal frame and soldered to the first printed circuit board.” [Morgan further details the use of soldering (e.g., para 0038, lines 1-5 and para 0021, lines 6-8) in fabricating said detection circuits. Morgan discloses flexible film on a base portion (see above) and associated traces/pins of the detection circuits; however, Morgan does not reveal pins folded over of the base board and first metal frame. It would be obvious as a matter of design choice to re-route said pins, since applicant has not clearly disclosed that re-routing said pins solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well otherwise.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gilad and Meron to add the teachings of Morgan as above integrating a plurality of detection sensors onto a flexible circuit film attached to a base portion with supporting traces/pins, such that other circuit elements can be connected 
Regarding claim 16, Gilad and Meron teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. “…wherein the second sensor comprises a first plurality of connectors pins on a first end of the second sensor and a second plurality of connector pins on a second opposing end of the second sensor, wherein the first plurality of connectors pins is folded underneath the base board and soldered to the base board and the second plurality of connector pins is folded over a surface of the second metal frame and soldered to the second printed circuit board. [Morgan - Same as claim 15]

Claims 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilad in view of Meron, and in further view of Luo et al. (US 2009/0135245 A1), hereinafter referred to as Luo.
Regarding claim 18, Gilad and Meron teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Gilad and Meron however do not teach, “…wherein the first lens assembly has a field of view of at least 90 degrees.” 
Luo on the other hand from the same or similar endeavor (endoscopic applications of multi-pixel array camera systems) discloses, “…wherein the first lens assembly has a field of view of at least 90 degrees.” [Luo (para 0035, lines 1-2) teaches each lens sub-system having a horizontal FOV of at least 90 degrees, which can support endoscopic cameras (para 0040, lines 4-6).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gilad and Meron to add the teachings of Luo as above integrating an arrangement of cameras and optical lens systems with horizontal 
Regarding claim 20, Gilad and Meron teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Gilad and Meron however do not teach, “…wherein the second lens assembly has a field of view of at least 90 degrees”
Luo on the other hand from the same or similar endeavor (endoscopic applications of multi-pixel array camera systems) discloses, “…wherein the second lens assembly has a field of view of at least 90 degrees” [Luo (para 0035, lines 1-2) teaches each lens sub-system having a horizontal FOV of at least 90 degrees, which can support endoscopic cameras (para 0040, lines 4-6).]
The motivation for combining Gilad, Meron and Luo has been discussed in connection with claim 18, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486